Opinion of the Court

COX, Chief Judge:
Appellant was convicted by a military judge alone sitting as a special court-martial. Contrary to her pleas, she was found guilty of wrongful use of marijuana and wrongful introduction of lysergic acid diethylamide (LSD) onto a military base, in violation of Article 112a, Uniform Code of Military Justice, 10 USC § 912a. She was sentenced to a bad-conduct discharge, confinement and forfeiture of $300 pay per month for 2 months, and reduction to E-l. The convening authority approved the sentence as adjudged. The Court of Criminal Appeals affirmed the find*47ings and the approved sentence in an unpublished opinion dated June 7,1996.
We granted review of the following issue on January 13,1997:
WHETHER THE OUT-OF-COURT STATEMENT OF AIRMAN BASIC POWELL WAS IMPROPERLY ADMITTED PURSUANT TO THE RESIDUAL HEARSAY RULE [Mil.R.Evid. 803(24)] BECAUSE: (1) THE STATEMENT LACKED SUFFICIENT GUARANTEES OF TRUSTWORTHINESS, (2) THE STATEMENT WAS NOT MORE PROBATIVE THAN ANY OTHER EVIDENCE PRESENTED AT TRIAL, AND (3) THE MILITARY JUDGE SHOULD NOT HAVE CONSIDERED THE TRUSTWORTHINESS STANDARDS RECOGNIZED UNDER RULE 804 FOR PURPOSES OF ADMITTING A STATEMENT UNDER RULE 803.

Facts

Appellant was escorted by her squadron section commander, Captain Hansel, to the Air Force Office of Special Investigations (OSI), on August 10, 1994, for questioning. On this day, appellant made incriminatory statements and signed a written confession, in which she admitted marijuana use with Airman Powell and also admitted bringing Vk “hits” of LSD onto Charleston Air Force Base, S.C., for storage in Airman Powell’s refrigerator in his dormitory room. Appellant contended that this statement was taken as a result of coercion by OSI agents and sought to suppress the statement at trial. The military judge made findings of fact and conclusions of law and admitted appellant’s confession. This decision was upheld by the Court of Criminal Appeals. Unpub. op. at 2-3. We declined to grant review of this issue. 46 MJ 296.
One day prior to the questioning of appellant, Airman Powell was questioned by civilian and military authorities and made a confession implicating appellant, as well as others, in both drug use and distribution. This statement is what led officials to question appellant.
The primary evidence against appellant was her confession. In order to admit the confession into evidence, the Government was required to introduce corroborating evidence. Mil-R.Evid. 304(g), Manual for Courts-Martial, United States (1995 ed.). Therefore, the Government first sought to call Airman Powell to testify under a grant of immunity, which was eventually presented to Powell at trial. To further complicate matters for the Government, Airman Powell and appellant had married between the time that both statements were taken and the date of appellant’s court-martial. However, Airman Powell did not invoke his spousal privilege to refuse to testify against appellant and, instead, chose to testify. But Airman Powell’s testimony at trial did not support the Government’s attempt to corroborate appellant’s confession because Powell testified contrary to his sworn, signed confession in almost all respects. Airman Powell testified that he only implicated appellant in these offenses because he was afraid and intimidated by the investigators. He also testified, in response to leading questions by defense counsel, that investigators told him during questioning that “other people” had “dimed ... [him] out” and that appellant already “had made incriminating statements” about him to investigators. It is uncontroverted in the record, however, that the OSI did not speak with appellant until after Airman Powell had implicated her. There was no other evidence to support the contention that anyone had already implicated Powell at the time of his confession.
Powell admitted that he found LSD in his refrigerator and stated that he flushed it down the toilet immediately. But Powell denied the truth of his original statement, which was that appellant was the individual who had placed the LSD there and that he flushed it down the toilet approximately one week later because he became “scared.” He also denied his original statement that he and appellant had smoked marijuana together.
At this point, the Government sought to introduce Airman Powell’s confession, first for impeachment purposes and then as substantive evidence in corroboration of appellant’s confession, citing Mil.R.Evid. 803(24) *48as the exception to the general prohibition against hearsay evidence. Initially, the Government sought to admit the statement as a statement against penal interest under Mil. R.Evid 804(b)(3); however, this position changed once Airman Powell received immunity and became an available witness. Thus, the Government took the position that the statement was admissible under the residual exception, Mil.R.Evid. 803(24).
Based upon Article 39(a), UCMJ, 10 USC § 839(a), sessions held during the trial, the military judge made the determination to admit Airman Powell’s admissions to law enforcement officials into evidence as corroboration of appellant’s confession, pursuant to Mil.R.Evid. 803(24). The military judge made specific findings of trustworthiness in order to admit Airman Powell’s confession under this exception.

Discussion

We consider seriatim the sub-issues as raised by appellant in the granted issue.
The military judge’s decision to admit or exclude hearsay evidence is reviewed for an abuse of discretion. United States v. Pollard, 38 MJ 41, 49 (CMA 1993). The question of whether Airman Powell’s statement would be admitted into evidence was heavily litigated at trial. The judge made specific findings as to the guarantees of trustworthiness inherent in Airman Powell’s initial confession. Despite our dissenting colleague’s opinion that it was of great importance that the investigators may have lied to Powell and told him that appellant had already “dimed [him] out,” we find this assertion, even if true, of no moment. See Evans v. Dowd, 932 F.2d 739, 742 (8th Cir.1991); United States v. Carter, 910 F.2d 1524, 1529 (7th Cir.1990).
The facts of this case are almost identical to those in United States v. Yeauger, 27 MJ 199 (CMA 1988). Although we stated in that case that we determine questions of admissibility under Mil.R.Evid. 803(24) by evaluating each proffer on its own merits, this case is so factually similar as to be indistinguishable. See 27 MJ at 203 n. 7.
In Yeauger the military judge admitted against the accused, under Mil.R.Evid. 803(24), an oral, unsworn, custodial statement of a co-actor. In that case, the judge also made detailed findings that the statement had sufficient indicia of trustworthiness. 27 MJ at 201. In Yeauger, as here, the declarant was available for cross-examination regarding the prior statement. Even stronger in this case is the fact that the admitted statement was sworn and implicated the declarant’s fiancée. These factors provide even more reliability than those we held to be sufficient in Yeauger.
Our dissenting colleague continues to confuse the differences between Mil.R.Evid. 803(24) and 804(b)(5). See United States v. McGrath, 39 MJ 158 (CMA 1994).' Granted, both rules require an analysis of trustworthiness before the military judge can admit the out-of-court declaration into evidence. If, however, the declarant is present and testifies, we do not have a Sixth Amendment confrontation problem. We have consistently recognized a difference in the analysis between the reliability determination required when there are confrontation concerns and when the declarant actually testifies in the trial of the case. United States v. Martin-dale, 40 MJ 348 (CMA 1994); United States v. McGrath, supra; United States v. Koisti-nen, 27 MJ 279 (CMA 1988).
Secondly, our dissenting colleague gives no weight to the fact that the confessions in this case were interlocking. Cruz v. New York, 481 U.S. 186, 192-194, 107 S.Ct. 1714, 1718-19, 95 L.Ed.2d 162 (1987); Koistinen, supra at 282; Yeauger, supra at 202. The cases that our colleague relies upon are in no way similar to this case. As can be discerned from an examination of these cases, United States v. Greer, 33 MJ 426 (CMA 1991), was a Mil.R.Evid. 804(b)(3) case. The declarants were not available; therefore, as recognized in the opinion, we did not consider corroborating external evidence. Id. at 431. Moreover, the Supreme Court has taken the same approach in Williamson v. United States, 512 U.S. 594, 114 S.Ct. 2431, 129 L.Ed.2d 476 (1994), which was also an 804(b)(3) case. Again, in Williamson the declarant refused *49to testify, which made him unavailable for cross-examination.
Therefore, given the record in this case, we find no abuse of discretion by the military judge in admitting Powell’s confession pursuant to Mil.R.Evid. 803(24).
Turning to the second sub-issue, we look to see what other evidence was available at trial that was sufficient to corroborate appellant’s confession. Appellant argues that the most probative evidence for the judge to consider was Powell’s in-court testimony, rather than his out-of-court statement. But this Court is concerned with admission of probative evidence to support the reliability of the confession, not the ultimate conclusion that appellant smoked mariguana with Powell. The record is clearly devoid of any other evidence to corroborate the reliability of the confession. Thus, Powell’s confession, which was found to be admissible by the military judge in a judge-alone trial, became an essential piece of evidence. The statement was thus the most — in fact the only — probative piece of evidence available for this purpose.* We find this issue without merit.
Third, we examine the findings made by the military judge to determine whether the judge abused his discretion in considering that the statement was against Powell’s penal interests. Pollard, supra at 49. As this Court stated in Yeauger, 27 MJ at 202:
Once proffered evidence meets the foundational requirements for any of these exceptions, it is admissible without independent judicial certification of reliability____ Thus, inclusion within one of these categories is not conclusive of reliability. By the same token, a guarantee of reliability is not necessary for a statement to be “equivalent” to such an exception.
Here, the judge considered six factors in order to determine the statement’s trustworthiness. Specifically, the military judge found that (1) Airman Powell was discussing recent events in his statement and, thus, was unlikely to be confused as to his recollection; (2) Airman Powell had written the statement by his own hand and had made appropriate corrections; thus there was very little likelihood that there was an error in transmission; (3) the statement was made against his penal interests; (4) although Airman Powell testified that he was motivated to help himself by inculpating others, he was less likely to make up a story about a woman with whom he was discussing marriage and was then a “near fiancée”; (5) Airman Powell’s statement was externally corroborated by appellant’s statement, which was made after he had given his statement; and (6) the statement was sworn to and signed after its completion.
One of these factors was that the statement was against Powell’s penal interest, which is an exception unto itself if the de-clarant is unavailable. See Mil.R.Evid. 804(b)(3); Lee v. Illinois, 476 U.S. 530, 543-45, 106 S.Ct. 2056, 2063-64, 90 L.Ed.2d 514 (1986). Because the declarant was available as a witness in this case, this exception was not available. However, inapplicability of this rule because of the declarant’s availability does not render the logical underpinnings for Mil.R.Evid. 804 completely unpersuasive. See Lee v. Illinois, supra. This factor was considered along with several other circumstances. Here, the judge properly considered and balanced the fact that the declarant’s statement placed himself in legal jeopardy, along with the other five factors, and on the whole “arrived at a defensible conclusion.” See Yeauger, supra at 203, citing United States v. Hines, 23 MJ 125, 135-36 (CMA 1986). We thus agree that the judge properly considered the statement as corroborative evidence of appellant’s confession.
*50The decision of the United States Air Force Court of Criminal Appeals is affirmed.
Judges CRAWFORD and GIERKE concur.

 Over the past several years on this bench, I have written separately to express my concern that Mil.R.Evid. 304(g), Manual for Courts-Martial, United States (1995 ed.), notwithstanding its glorious generosity to the prosecution, nevertheless did not overrule the common-law requirement that the Government establish the corpus delecti by independent evidence. See United States v. Maio, 34 MJ 215, 220 (CMA 1992)(Cox, J„ concurring). Although this case involved a motion litigated in accordance with a not-guilty plea, we need not reach the question here whether this evidence would have been sufficient to sustain the findings of guilty, as opposed to only serving as slight corroboration under Mil.R.Evid. 304(g)(1), since the issue was not litigated below and presented to this Court in this light. This question is best left for another day.